986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas REED, Surviving Brother of O'Neal Reed, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 92-1390.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 3, 1992Decided:  February 17, 1993

On Petition for Review of an Order of the Benefits Review Board.  (91-1493-BLA)
Thomas Reed, Petitioner Pro Se.
Jeffrey Steven Goldberg, Barbara J. Johnson, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
AFFIRMED.
Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Thomas Reed seeks review of the Benefits Review Board's decision and order.  The Board dismissed Reed's appeal from the administrative law judge's (ALJ's) decision dismissing as moot a claim for black lung benefits initiated by Reed's now-deceased brother, O'Neal Reed, pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1991).  O'Neal Reed was initially awarded benefits in 1987 and began receiving interim payments.  However, the BRB partially vacated the award and the case was pending before the ALJ on remand when O'Neal died;  two years later the ALJ then dismissed the claim as moot on the basis that O'Neal had no survivors, after which Reed filed his appeal with the Board.


2
The Board concluded that Reed had not established his entitlement to survivor's benefits and had not proven that he was the legal representative of his brother's estate, and therefore had no standing to attempt to appeal, but advised Reed that he could seek modification of the ALJ's dismissal pursuant to 20 C.F.R. § 725.310 (1991).  We agree that Reed is limited to seeking modification under section 725.310, and thus affirm the Board's decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED